I wish to extend to all participants a special greeting from a beautiful land called Honduras.
I will begin by telling the story of my country. The last few decades have seen a major tragedy in relation to the history of our republic. Corruption prevails with impunity, creating a vicious circle in which criminal gangs has managed to infiltrate all sectors. We are tackling and will continue to tackle this impunity until the last day of our Government. At one point, we were the most dangerous country in the world; that is no longer the case. We had one of the highest homicide rates; today, we have more than halved it. We purged the police, set up investigation mechanisms, dismantled organized crime networks and built maximum security prisons, with the result that we now have much stronger institutions.
Gangs have been the armed branch of drug traffickers. They have committed extortion and terrible assassinations and massacres. They have managed to infiltrate demonstrations, turning them violent and engaging in looting, arson and attacks on society. They have attacked the media and the security force. These criminal groups are the allies and friends of some politicians who have admitted to being their friends and close collaborators. This enemy’s goal is to supplant the rule of law. It is a legacy of mourning and pain, with the loss of more than 67,000 lives in the last decade and a half, more than those killed in the Viet Nam war on the United States side. The violence displayed by these illegal groups affect the economy, security and national sovereignty. We must consider such transnational groups, including the Salvatrucha and 18th Street gangs, as non-State entities that violate fundamental rights.
Is what I have just described not a true abuse of fundamental rights? And I ask myself — and I leave the Assembly to ponder the question — why it is that, today, we still cannot find grounds under international law to hold gangs, organized crime and drug traffickers accountable?
We have set up a new system of institutions. We have also restructured some of our institutions to make them robust and prepared to confront organized crime. In this Hall, I would like to thank justice officials in my country, be they public prosecutors, the judiciary, the police, the military, intelligence agents and all those Hondurans who have undertaken the fight with us. They are brave, highly effective men and women who have given up everything, including, for some, their lives. We have taken up the fight on land and on sea in order to counter drug trafficking. We have created an extradition process, extradited the biggest drug lords and adopted laws against money-laundering, among other important measures. We have reformed the prison system and today have special anti-extortion and highly effective anti-gangs task forces.
It has not been an easy fight. Today, I decry the fact that, owing to the fight we have begun and continue to lead against organized crime, I am the subject of attacks and a smear campaign led by drug traffickers, gang members, corrupt police officers who have been terminated, confessed killers, certain business people who abet the criminals by funding their activities, even politicians. It is truly an international political structure that does not shy away from working with the criminal world, promotes hatred and instils fear in social communicators, leading them to self-censorship out of fear. Others serve to undermine our society through, inter alia, social networks and fake news.
Today, I want to highlight what some scholars and friendly countries call “fourth-generation warfare”. We must be on our guard, as it is a destabilizing force, causes chaos and intimidation, undermines the economy and institutions and generates transculturation and a misinformation war. We are the victims of these political attacks with obscure interests aimed at destabilizing the country. The attacks are also coming from Venezuela, led by the regime of Nicolas Maduro, with his partner in Honduras named Mel Zelaya. This story is not new, nor am I the only one who has experienced it. It is a subject with global dimensions.
Drug trafficking, gangs and organized crime generate violence. Violence slows down development and violates human dignity, which, in turn, generates forced and irregular migration. Criminal organizations, human traffickers, unscrupulous non-governmental organizations and politicians seeking to destabilize the Government organized migrant caravans in which thousands of children, fathers, mothers, including pregnant women, have risked their lives on a path of cruelty, exploitation and false promises. I ask: Is this not a crime? Of course it is, because the freedom and lives of human beings are at risk.
At the beginning of my presidency, in 2014, I said that irregular migration should be addressed by attacking the root causes, by taking shared but differentiated responsibility, strengthening institutions and increasing security and prosperity. To that end, States must promote opportunities to support the excluded and vulnerable. Honduras is doing its part, with responsible macroeconomic policies designed to make the economy more certain, thereby generating stability that allows us to promote investments, create jobs and access to edit at concessional rates from multilateral organizations so as to develop productive and social infrastructure.
In that regard, as an aside, I also want to express my gratitude to the Government and the people of Mexico for the support pledged to us to create opportunities for entrepreneurs and massively promote reforestation through the Sowing Lives programme. I would also like to thank Secretary-General Guterres for committing, at our bilateral meeting yesterday, to the fight to mobilize green funds and convene a pledging conference to finance the Comprehensive Development Plan for Central America.
We in Honduras have set up a scheme to encourage the creation of small businesses and their access to soft credit, in order to support those that generate 70 per cent of jobs in our economy but only account for 3 per cent, if that, of the loans granted by the financial system and have been historically excluded from the financial system. In a short amount of time, over 3,000 small businesses have been created under a programme entitled “My business online”.
We have also built the “Better life” platform for social protection, which seeks to ensure minimum wage, food security, decent housing, job creation and competition. In the past five years, we have reached 4 million beneficiaries — almost half of our population — with at least one intervention for each of those beneficiaries. We are on the path to reaching the Sustainable Development Goals.
We are continuing to support our young people in order to guarantee a future for the building of our Honduras. We have an innovative programme of more than 15,000 students on national scholarships attending national universities, and hundreds are now obtaining graduate degrees in various specialties at the best universities all over the world.
I would like to touch upon a very important theme that we discussed this morning. One of the causes of migration is the coffee crisis, which is driven by low prices and the effects of climate change. Honduras is the fifth largest coffee producer, and coffee production makes up 5 per cent of its gross domestic product. Our coffee-bean harvest decreased by 15 per cent, and we have lost revenue amounting to more than $400 million over the past two years. But the impact is also social because 90 per cent of those who produce coffee are small-scale coffee farmers.
I would like to ask a question to all coffee consumers worldwide — would any of them dare to ask the sellers from whom they buy their cup of coffee whether they, the sellers, are paying a fair price to the coffee producers? We should think about it because I am sure that if the seller can answer in the affirmative, that would be a very powerful thing. It would be so powerful that it could change the lives of the more than 120 million families of coffee growers worldwide.
I now want to bring up a topic that everyone talks about but does not yield any concrete results. Let us not fool ourselves — there are no concrete results. Will we continue to wait for floods and droughts to devastate us and for thousands of people to be displaced without a future and even lose their lives? This is the reality. Whoever needs proof, whoever wishes to experience those phenomena need only come to Central America, to Honduras. There are destructive rainfalls, protracted droughts, diseases and plagues like never before. They call this climate change and climate crisis.
The Germanwatch Global Climate Risk Index indicates that Honduras, Puerto Rico and Myanmar are the three places in the world most affected by extreme climate events. Nevertheless, neither Honduras, Puerto Rico nor Myanmar are among the greatest contributors to environmental degradation. This is not fair. We have to pay for the irresponsibility of other countries, which, I believe, is one of the greatest injustices of the twenty-first century. In some fraternal countries, being able to obtain a glass of water can mean the difference between life and death — survival itself. I wonder if we have to wait for that to be the case in Honduras and in the rest of the world? I leave it to the Assembly’s conscience.
We in Honduras cannot wait. We in Honduras have decided to not wait. In my country, there are places where water is so scarce that it provokes violence. The Assembly should take note of it. Wars have been fought over oil. In the future, wars will be fought over water. Must we wait for that to happen?
Honduras has begun its fight against climate change. We have allocated national resources to combat it because we could not wait. One decade ago, the Green Climate Fund was established with great fanfare, but poor management and bureaucracy makes access almost impossible. In my country, I am asked if this an ugly joke. I also leave that to the Assembly’s conscience.
In Honduras, we are promoting systems of agricultural production that are adapted to climate change, with our own resources. We are implementing new technologies and establishing centres for agricultural research and innovation. We are also building such protected agricultural structures as greenhouses, intelligent irrigation systems and water reservoirs. In addition, we are leading reforestation initiatives, creating jobs and encouraging our young people and children to preserve our forests. We fund all these efforts ourselves.
It is now or never. Let us move from words to deeds. We must hold accountable those who are truly responsible for climate change. We must put an end to organized crime, youth gangs and other gangs, and drug traffickers that undermine the fundamental rights of people. We must form a common front in order to generate prosperity and promote sustainable development. We must take action to combat climate change if we wish to live, if we wish to survive.
